Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-18, as originally filed 10 OCT. 2022, are pending and have been considered as follows; claims 6, 8, 11, 13-14, and 16-17 remain withdrawn as previously detailed:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 OCT. 22 has been entered.

Claim Objections
Claim 6, 8, 11, 13-14, and 16-17 objected to because of the following informalities:  
Claim 6, 8, 11, 13-14, and 16-17: the complete text of these claims must be presented, see 37 C.F.R. 1.121; these should be presented with the status identifier of (Withdrawn) and the complete text:
37 C.F.R. 1.121 states in part:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended." 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102 
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-5, 7, 9-10, 12, 15, 18 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Sivachenko et al. US 4241146 A (Sivachenko) in view of FEVRIER ROBERT FR 2737429 A1 (Fevrier).
As per claim 1 Sivachenko teaches decking comprising a unitary panel of uniform thickness sheet metal (see "FIGS. 5 and 8… flat sheet 72 having a uniform thickness" 5:68-6:1) having a repeating pattern of top flanges and bottom flanges connected by webs (see top and bottom flanges interconnected by slanted corrugation sides 70, FIG. 5) therebetween, 
wherein at least one flange is comprised of a plurality of folded-layer segments (see trough 68 formed by "folding or doubling over through an arc of 180.degree. spaced apart strips 74 of the sheet so as to define parallel, longitudinally extending relatively thick sheet sections 76" FIG. 5; see 6:1-4).
Sivachenko fails to explicitly disclose:
which are folded back onto itself to contact itself and adjacent to each other in a parallel stacked position to increase the thickness of the flange
Fevrier teaches a sheet folded back onto itself to achieve greater strength with resistance to breakage, specifically:
which are folded back onto itself to contact itself (FIG. 13) and adjacent to each other in a parallel stacked position (see sheet 50 forming at least upper, middle, and lower sections at reference character 52, left side, FIG. 13; these are considered "stacked… to increase the thickness" as broadly claimed) to increase the thickness of the flange
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko by including the stacked as taught by Fevrier in order to achieve greater strength with resistance to breakage without requiring welding. 

As per claim 2 Sivachenko in view of Fevrier teaches the limitation according to claim 1, and Sivachenko further discloses the top flanges and the bottom flanges are parallel to one another (see FIG. 5).  

As per claim 3 Sivachenko in view of Fevrier teaches the limitation according to claim 1, and Sivachenko further discloses the panel comprises: a) a series of adjacent top flanges of the pattern of top flanges and a series of adjacent bottom flanges of the pattern of bottom flanges (see "alternating corrugation peaks and troughs 66, 68" FIG. 5); b) wherein each top flange has a first and second end and each bottom flange has a first and second end (see first and second ends as claimed, FIG. 5); c) wherein the first end of one bottom flange is connected to the second end of one top flange (see "connected" as broadly claimed, FIG. 5) and the second end of the bottom flange is connected to the first end of a different top flange (see "connected" as broadly claimed, FIG. 5).  

As per claim 4 Sivachenko in view of Fevrier teaches the limitation according to claim 3, and Fevrier further discloses at least one flange is folded from each end to make up multiple folds defining two separate spaced-apart switch-back configurations (see at least four "switch-back configurations" as broadly claimed) with a gap therebetween (see gap at 56, FIG. 13) providing a three deep layer flange.  It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko in view of Fevrier by providing to configurations as taught by Fevrier in order to achieve a desired increase in strength.

As per claim 5 Sivachenko in view of Fevrier teaches the limitation according to claim 4, and Fevrier further discloses the gap (see gap at 56, FIG. 13) is facing outwardly from a cavity defined by the flange and adjacent webs (gap 56 is recognized as positioned directly across —or "facing outwardly"— from a cavity at 55).  It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko in view of Fevrier by providing to configurations as taught by Fevrier in order to protect the gap from water intrusion

As per claim 7 Sivachenko in view of Fevrier teaches the limitation according to claim 3, and Sivachenko further discloses each flange has a width equal to a spacing of the webs (see FIG. 5).  

As per claim 9 Sivachenko in view of Fevrier teaches the limitation according to claim 3, and Fevrier further discloses each flange is folded from each flange end to make up a single switch-back configuration providing a three deep layer flange (see FIG. 1; the leftmost and rightmost flange ends being folded back at the farthest extents are considered exemplary of a single switch back leading to a more proximal three deep layer flange).  It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko in view of Fevrier by including the flange folded from each end as taught by Fevrier in order to reinforce the panel at each end.

As per claim 10 Sivachenko in view of Fevrier teaches the limitation according to claim 9, and Fevrier further discloses each layer is parallel to the other layer over the entire width of the flange (see FIG. 1).  It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko in view of Fevrier by including the flange folded from each end as taught by Fevrier in order to the panel along the entire width of the flange to strengthen the assembly across the entire width.

As per claim 12 Sivachenko in view of Fevrier teaches the limitation according to claim 3, and Fevrier further discloses wherein an outermost portion of the flanges has double-folded elements on one side of the flange (see rightmost portion, FIG. 1) and another of the outermost flanges has double folded elements on an opposite side of the flange (see leftmost portion, FIG. 1) such that the opposing sides of two identical panels may be interlockably mated with one another.  It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko in view of Fevrier by outermost portions the flange folded from each end as taught by Fevrier in order to the panel along the entire width of the flange to strengthen the assembly across the entire width.

As per claim 15 Sivachenko teaches a structural member extending along a longitudinal axis comprising a uniform thickness plate (see "FIGS. 5 and 8… flat sheet 72 having a uniform thickness" 5:68-6:1) having a series of top flanges and a series of bottom flanges (see top and bottom flanges interconnected by slanted corrugation sides 70, FIG. 5); 
wherein the series of top flanges includes flanges and the series of bottom flanges includes flanges (see FIG. 5), 
wherein each top flange has a first and second end and each bottom flange has a first and second end (see first and second ends as claimed, FIG. 5), 
the first end of one bottom flange is directly connected (see "directly connected" as broadly claimed, FIG. 5) by a sidewall or web to the second end of one top flange and the second end of the bottom flange is directly connected (see "directly connected" as broadly claimed, FIG. 5) by a sidewall or web to the first end of a different top flange.  
Sivachenko fails to explicitly disclose:
wherein at least one of the flanges being folded back to contact itself to make up  multiple folds directed onto one another defining a switch-back configuration about an axis parallel to the longitudinal axis to provide greater resistance to buckling in response to compressive forces.
Fevrier teaches a sheet folded back onto itself to achieve greater strength with resistance to breakage, specifically:
wherein at least one of the flanges being folded back to contact itself (FIG. 13) to make up multiple folds directed onto one another (see "sheet 50 forming at least upper, middle, and lower sections at reference character 52, left side, FIG. 13; these are considered "stacked… to increase the thickness" as broadly claimed) defining a switch-back configuration about an axis parallel to the longitudinal axis to provide greater resistance to buckling in response to compressive forces.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko by including the stacked as taught by Fevrier in order to achieve greater strength with resistance to breakage without requiring welding.

As per claim 18 Sivachenko teaches decking comprising a panel of uniform thickness sheet metal (see "FIGS. 5 and 8… flat sheet 72 having a uniform thickness" 5:68-6:1) having a repeating pattern of top flanges and bottom flanges connected by webs therebetween (see top and bottom flanges interconnected by slanted corrugation sides 70, FIG. 5), 
wherein at least one flange is folded from each end to make up multiple folds defining two separate spaced-apart switch-back configurations (see "separate spaced-apart switch-back configurations" 74, 74, FIG. 5) with a gap therebetween providing a three deep layer flange in a stacked position to increase the thickness of the flange (see "three deep layer flange" FIG. 5).
Sivachenko fails to explicitly disclose:
at least one fold is bent to 180 degrees and the flange is folded back on itself and the sheet metal is a single folded sheet with minimum discontinuities thereby providing an aesthetically pleasing appearance. 
Fevrier teaches a sheet folded back onto itself to achieve greater strength with resistance to breakage, specifically:
at least one fold is bent to 180 degrees and the flange is folded back on itself (see "at least one fold… 180 degrees" proximate reference character 53, right side, FIG. 13) and the sheet metal is a single folded sheet with minimum discontinuities thereby providing an aesthetically pleasing appearance. 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Sivachenko by including the stacked as taught by Fevrier in order to achieve greater strength with resistance to breakage without requiring welding. This modification is recognized as having a minimum of discontinuities, as broadly claimed.

Response to Arguments
Applicant’s arguments with respect to claim 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.